*439RESOLUCIÓN.
Habiendo el tribunal considerado detenidamente la mo-ción presentada por la parte apelada para que se desestime esta apelación por el único fundamento de baber expirado la prórroga que le concedió el tribunal sentenciador para presentar la exposición del caso, sin que baya sido presen-tado dicbo documento, y no siendo este fundamento por sí solo bastante para desestimar una apelación, de acuerdo con la doctrina séntada por este tribunal en el caso de Sucesores de José Martínez v. Tomás Dávila & Co., 17 D. P. R., 1008, y Monge v. Central Vannina, 19 D. P. R., 1254, resuelve el tribunal denegar dicba moción sin perjuicio de los derechos de las partes.

Denegada la moción.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutcbison.
El Juez Presidente Sr. Hernández no formó parte del tribunal en la vista de esta moción.